Case 3:21-cv-00100-MMD-WGC Document 18-1 Filed 03/19/21 Page 1of1
AFFIDAVIT OF SERVICE

 

 

 

 

CLEMENT

SHAWN MEEHAN; JANINE HANSEN; LYNN CHAPMAN; MELISSA

Case: Court: County: Job:
2:21-CV-00260-JAD-EJY UNITED STATES DISTRICT COURT DISTRICT OF NEVADA 5451464
Plaintiff / Petitioner: Defendant / Respondent:

STEPHEN F. SISOLAK; AARON DARNELL FORD; BRENDA ERDOES;

NICOLE CANNIZZARO

 

Received by:

Battle Born Process Service, License #1876

 

For:
CHATTAH LAW GROUP

 

To be served upon:

 

BRENDA ERDOES, IN HER OFFICIAL CAPACITY AS HEAD OF LEGISLATIVE COUNSEL BUREAU

 

|, Tonya Malone, being duly sworn, depose and say: | am over the age of 18 years and not a party to this action, and that within the

boundaries of the state where service was effected, | was authorized by law to make service of the documents and informed said person of

the contents herein

Recipient Name / Address:

Manner of Service:

Documents:

Additional Comments:

BRENDA ERDOES, IN HER OFFICIAL CAPACITY AS HEAD OF LEGISLATIVE COUNSEL BUREAU, C/O NEVADA
ATTORNEY GENERAL: 100 N CARSON ST, CARSON CITY, NV 89701

Authorized - an agent lawfully designated to accept service of process

KAREN RUTLEDGE, LEGAL ASSISTANT, Mar 16, 2021, 12:20 pm PDT

SUMMONS, CIVIL RIGHTS COMPLAINT FOR DAMAGES AND INJUNCTIVE AND DECLARATORY RELIEF; JURY TRIAL
DEMANDED, PLAINTIFFS' EMERGENCY MOTION FOR PRELIMINARY INJUNCTION

ONLY ACCEPTED DOCUMENTS AS COURTESY COPY AND NOT A SERVE PER NEVADA STATUTES. WAS ADVISED THAT WE WILL NEED TO

SERVE THE INDIVIDUAL AS WELL. KAREN RUTLEDGE ADVISED THAT IF THERE ARE ANY QUESTIONS REGARDING THE STATUTE TO CALL THE

ATTORNEY GENERAL'S OFFICE AND ASK FOR HER.

Pursuant to NRS 53.045, | declare under penalty of perjury under the law of the State of Nevada that the foregoing is true and correct.

A

ee

Tonya Malone
#R-100246

March 16th, 2021
Date

Battle Born Process Service, License #1876

3710 Grant Drive Suite L
Reno, NV 89509
(775) 507-7188

 
